Title: From Thomas Jefferson to Thomas Mann Randolph, Jr., 3 February 1793
From: Jefferson, Thomas
To: Randolph, Thomas Mann, Jr.



Dear Sir
 Philadelphia Feb. 3. 1793.

In my letter to my daughter, of the last week, I suggested to her that a possibility had arisen that I might not return home as early as I had determined. It happened unfortunately that the attack made on me in the newspapers came out soon after I began to speak freely and publicly of my purpose to retire this spring, and, from the modes of publication, the public were possessed of the former sooner than of the latter: and I find that as well those who are my friends, as those who are not, putting the two things together as cause and effect, conceived I was driven from my office either from want of firmness or perhaps fear of investigation. Desirous that my retirement may be clouded with no imputations of this kind, I see not only a possibility, but rather a probability that I shall postpone it for some time. Whether for weeks or months I cannot now say. This must depend in some degree on the will of those who troubled the waters before. When they suffer them to get calm, I will go into port.—My inclinations never before suffered such violence; and my interests also are materially affected. I had digested a plan of operation too complicated to be pursued by any one less interested in it than my self: and there seems no way to save myself from great loss and disappointment but to change the order of the objects, and to take up first that one which is the most simple and the most important, I mean, my canal. And here, my dear Sir, I am under the necessity of giving you a trouble for which that necessity alone must be my apology: that is, to undertake to direct the manner of carrying it on. George, aided by Clarkson, will be sufficient to see that the work is done, and to take all details off of your hands. But they will need to be instructed in what manner to conduct it. I think the mouth of the canal is already indicated by what has been done. The bottom of it should be a foot lower than the common surface of the river in winter, and it may be carried on at a dead level, as it will then be easy for me when I come home to dress off the bottom to the fall which may be necessary. I propose that it shall be 6. feet wide at bottom, and to slope at the sides so as to permit grass to grow on them. It was my intention that the Carpenters should join in this work, so that the whole force will consist of the following. George, Davy, John, Abram, Phill, Lewis, Johnny, Jupiter, King, Goliah, Mingo, Fanny, and Moses. The invalids to work only when they shall be able. They will probably be equal to the hauling away the earth and forming it into a bank on the side next the river. I consider George rather as their foreman, and should not require him to lay his hand to the hardest work. The time for the carpenters joining them will depend on the rise of the sap, as they should cease then to get stocks for the house, and having sawed up what they shall have gotten, will then only join the canal people. You will be so good as to judge whether one or more strikers and blowers will be necessary, and indeed to govern the whole matter according as you shall think circumstances render best. The bringing home stocks, common stone and limestone too will influence the commencement of this work, at least it’s commencement in full force. I am in hopes that the canal may be so far got over in time to make that part of the addition to my house in the fall which I had meditated to have made in the present spring. Therefore it is that I wish the timber, stone, and limestone to be prepared before the season is open enough for the Canal. I am not without hopes that I may find a tenant here for my mill. Mr. Brown at Richmond will furnish the gunpowder and iron necessary. I think the Rafter level, accurately adjusted is the safest to use in levelling the bottom. Were there to be times when water or other circumstances should hinder the working in the canal there is a great deal of earth which has been very unwisely thrown on the upper bank, and which they will be well employed at such times in throwing over on the lower bank, in order to fence out the river in flood-times.—Committing all this to your kind direction, I must conclude with assurances to my dear Martha and yourself of the sincere affections of Dear Sir your’s sincerely

Th: Jefferson

